Citation Nr: 1108940	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for lumbosacral muscular strain.

2.  Entitlement to an increased evaluation in excess of 30 percent for patellectomy and arthrotomy of the right knee with chondromalacia.

3.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right hip.

5.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right great toe prior to September 22, 2006.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right great toe since September 22, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the case for further development in January 2009.   The RO subsequently completed the requested development, and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's lumbosacral muscular strain has been manifested by low back pain with forward flexion limited to between 50 and 65 degrees.  This condition has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or by any incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's patellectomy and arthrotomy of the right knee with chondromalacia has been manifested by chronic pain in the right knee treated with medication and injections, forward flexion between 30 and 70 degrees limited by pain, extension to 0 degrees, no evidence of meniscus abnormality, and severe recurrent subluxation .  X-ray evidence shows that the Veteran's right knee had removal of the right patella.  

3.  The Veteran's patellofemoral pain syndrome of the left knee is manifested by chronic pain, flexion between 80 and 90 degrees with painful motion, extension to 0 degrees, and no objective evidence of recurrent subluxation or lateral instability.  

4.  Prior to April 27, 2009, the Veteran's degenerative arthritis of the right hip was manifested by flexion to 90 degrees, extension to 20 degrees, abduction to 35 degrees, adduction to 20 degrees, and external rotation to 10 degrees.

5.  Since April 27, 2009, the Veteran's degenerative arthritis of the right hip has been manifested by flexion to 45 degrees, extension to 0 degrees, abduction to 15 degrees, abduction to 10 degrees, and external rotation to 0 degrees with active range of motion.  The Veteran had pain with all range of motion testing.   

6.  Since the initial grant of service connection for degenerative arthritis of the right hip, the Veteran's right lower extremity has been shown to be between two to three centimeters or one to two inches shorter than the left lower extremity.  

7.  Since the initial grant of service connection, the Veteran's degenerative joint disease of the right great toe has been manifested by chronic pain, painful limitation of motion in the metatarsalphalangeal joint, and unilateral, painful hallux rigidus.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent evaluation for lumbosacral muscular strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5237, 5243 (2010).

2.  The criteria for an evaluation in excess of 30 percent for patellectomy and arthrotomy of the right knee with chondromalacia, based on recurrent subluxation or lateral instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Code 5257 (2010).

3.  The criteria for a separate 20 percent evaluation for patellectomy and arthrotomy of the right knee with chondromalacia, based on limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Code 5260 (2010).

4.  The criteria for an evaluation in excess of 10 percent evaluation for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a Diagnostic Code 5260 (2010).

5.  Prior to April 27, 2009, the criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5253 (2010).

6.  Since April 27, 2009, the criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right hip, based on impairment of the thigh, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5253 (2010).

7.  Since the initial grant of service connection, the criteria for a separate 10 percent evaluation for degenerative arthritis of the right hip, based on shortening of the bones, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5253 (2010).

8.  From April 27, 2009, the criteria for a separate 10 percent evaluation for degenerative arthritis of the right hip, based on limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5251 (2010).

9.  From April 27, 2009, the criteria for a separate 10 percent evaluation for degenerative arthritis of the right hip, based on limitation of flexion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5252 (2010).

10.  Prior to September 22, 2006, the criteria for a 10 percent evaluation, but no more, for degenerative joint disease of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280, 5281 (2010).

11.  Since September 22, 2006, the criteria an evaluation in excess of 10 percent for degenerative joint disease of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280, 5281 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In April 2005, March 2006, September 2006, and May 2008 letters, the RO advised the Veteran of VA's notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claims for an increased disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  The RO's letters notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The issues concerning the Veteran's right hip, left knee, and right great toe arise from his disagreement as to initial evaluations assigned to each of these conditions.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As for VA's duty to assist, the Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in April 2005, October 2006, July 2007, April 2009, and July 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the medical evidence of record; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2009, the Board remanded this matter for additional evidentiary development, including obtaining additional medical evidence.  A review of the record reveals that the RO has made all reasonable attempts to obtain the identified records.  Accordingly, the directives of the Board's the January 2009 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are applicable to the Veteran's current claims.  

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Lumbosacral Muscular Strain 

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2010); see also Diagnostic Code 5003 (2010).  Under the General Formula, a 10 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  Id.  A 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provides the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

VA treatment records dated from 2004 to 2005 reflect some complaints of low back pain.  X-rays of the lumbar spine were noted to be unremarkable. 

An April 2005 VA examination included a review of the Veteran's VA electronic medical records.  The Veteran had a previous MRI in August 2004 which revealed a normal lumbar spine.   He complained of pain, weakness, stiffness, fatigability, and lack of endurance.  The Veteran reported that he sometimes had numbness and tingling around the right leg and knee.  A physical examination shows that he Veteran had difficulty with standing due to a leg length discrepancy.  With support of the examination table on the side, the Veteran was able to forward flex the lumbar spine.  The Veteran's spine was normal with respect to posture and symmetry in appearance; however, he had a distinct limp on the right side with leg length discrepancy.  He used a heel lift on the right shoe, a cane, and a right knee brace.  The Veteran spine exhibited 50 degrees forward flexion with pain beginning at 30 degrees; 30 degrees extension with pain on the right side of the paraspinal muscle reported in the lumbar region; 45 degrees left lateral flexion; 30 degrees right lateral flexion with pain beginning at 20 degrees; 30 degrees left lateral rotation, and 30 degrees right lateral rotation with pain beginning at 20 degrees.  The VA examiner found no additional limitation by pain, fatigue, weakness, or lack of endurance.  The Veteran had right paraspinal mild tenderness.  There was no muscle spasm.  There was no evidence of any postural or fixed deformities except that the Veteran stood with a leg length discrepancy on the right.  A neurological examination was completed.  The Veteran had slight paresthesia on the right leg and right thigh.  A motor examination was normal, and his reflexes were normal.  The Veteran was diagnosed with chronic recurrent low back strain with right lower extremity leg length discrepancy and residual. 

An October 2006 VA examination included a review of the claims file.  The Veteran reported chronic pain in the lumbosacral region, more so in the right paralumbar area without distribution to the lower extremities.  The Veteran experienced flare-ups of pain while at work.  His job as a teacher's aide required standing.  He took rest breaks and medication as needed.  The Veteran missed six days of work in the past six weeks due to pain.  He ambulated with the support of a cane.  A physical examination shows that the spine was symmetrical.  The Veteran's posture had a slight left lateral shift and gait was antalgic.  The Veteran's spine exhibited 50 degrees forward flexion with pain at 50 degrees, 15 degrees extension, 20 degrees bilateral flexion, and 20 degrees bilateral rotation with pain on the left side with rotation.  There were no additional limitations with repetitive use.  A sensory examination shows that sensation was intact.  There was no muscular wasting and deep tendon reflexes were normal.  The Veteran was diagnosed with lumbosacral strain associated with a right knee condition. 

An April 2009 VA examination included a review of the claims file.  The Veteran reported pain in the middle and right lumbar area radiating into the buttock.  Pain was noted to be constant.  The Veteran did not have any incapacitating episodes of back pain in the past 12 months requiring bed rest prescribed by a physician and treatment by a physician.  A physical examination shows that the Veteran had 65 degrees forward flexion, 10 degrees extension, 30 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation.  The Veteran had objective evidence of pain at the end of forward flexion.  There was no increase or decrease in range of motion or function with repetitive forward flexion.  There was no spasm, atrophy, or guarding of the spine.  The Veteran had weakness from deconditioning and moderate tenderness over the right lumbar area.  Spinal contour was preserved.  The Veteran's gait was slow due to bilateral knee pain.  He had no fixed deformities and no ankylosis.  The Veteran's neurological examination was normal.  

Medical evidence shows that the Veteran had chronic pain in the lumbosacral region; 50 to 65 degrees forward flexion, 10 to 30 degrees extension, 20 to 30 degrees bilateral flexion and 20 to 30 degrees bilateral rotation with evidence of painful motion.  There was no additional pain or functional limitation with range of motion testing other than what was noted above.

The Veteran is currently assigned a 20 percent evaluation under Diagnostic Code 5237 for lumbosacral muscular strain.

The Board finds that a higher 40 percent evaluation is not warranted under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  The Veteran's back disability is not shown to result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent evaluation even with consideration for functional loss due to pain.  Id.  The Veteran's spine exhibited forward flexion from 50 to 65 degrees on VA examinations.  During the Veteran's April 2005 VA examination, pain was noted to start at 30 degrees.  During the Veteran's most recent April 2009 VA examination, he had pain with at the end of flexion at 65 degrees.  Although pain was noted to start at 30 degrees during an April 2005 VA examination, the Board finds it probative that a more recent examination reflects greater range of motion without pain.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds that the most probative evidence of record does not reflect flexion limited to 30 degrees or less, even with consideration of the Veteran's limitations due to pain.  

There was no evidence of ankylosis of the thoracolumbar spine.  There was no additional weakness, fatigability, discoordination, or additional restricted range of motion or function shown on VA examinations.  The Board finds, therefore, that the Veteran's disability picture does not resemble the criteria described for a higher 40 percent rating under Diagnostic Codes 5237, even with consideration of his functional loss.  See 38 C.F.R. §§ 4.7, 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board further notes that the General Rating Formula for Disease and Injuries of the Spine indicates that the criteria is to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The Board notes that although the Veteran was noted to have slight paresthesia in the right leg and right thigh at the time of his April 2005 VA examination, more recent October 2006 and April 2009 VA examinations reflect normal neurological examinations.  VA treatment records similarly do not reflect any current complaints or diagnoses related to neurological manifestations in the lower extremities due to lumbosacral strain.  The Board finds that this more recent evidence is more probative with respect to the Veteran's current disability picture.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the Board finds that the Veteran does not have chronic neurological manifestations secondary to his lumbosacral strain to warrant a separate rating.  

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The Veteran is not shown to warrant a higher evaluation under Diagnostic Code 5243 for intervertebral disc syndrome.  The Board has considered whether the Veteran's service-connected back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  During the Veteran's April 2009 VA examination, the Veteran denied having any incapacitating episodes due to back pain where bed rest was prescribed by a physician in the last 12 months.  VA treatment records do not otherwise reflect any physician's treatment for incapacitating episodes due to back pain.  Because the Veteran is not shown to have incapacitating episodes due to his service-connected lumbar spine disability having a total duration of at least four weeks, which required bed rest prescribed by a physician and treatment by a physician; the Board finds that a higher 40 percent evaluation is not available under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).   

2.  Right and Left Knee

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2010).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

VA examinations were completed in April 2005, October 2006, July 2007, April 2009, and July 2010.  The Veteran was noted to have had a grenade injury in service where he was thrown, and fell onto the right knee.  The Veteran reported having pain, weakness, stiffness, swelling, giving way, and instability in the right knee.  Pain was chronic in both knees and was described as moderate to severe in degree.  The Veteran wore knee braces on both knees and used a cane.  Symptoms were worse with standing or ambulation in excess of 15 minutes.  He had objective evidence of swelling of the knees on examination.  He had flare-ups with weightbearing for several hours.  The Veteran was noted to have had a patellectomy and arthrotomy of the right knee.  He had a healed surgical scar on the lateral aspect of the right knee.  He had guarding of movement with pain with both passive and active range of motion in both knees.  

VA treatment records reflect complaints of pain in both knees.  The Veteran was seen for regular injections of corticosteroids for bilateral knee pain in addition to taking his prescribed pain medication.  A July 2004 orthopedic clinic note shows that the Veteran had 0 to 45 degrees flexion in the right knee with pain on flexion.  A November 2006 note shows that the Veteran had 0 to 60 degrees flexion with pain past 60 degrees in the right knee.  He had 0 to 90 degrees flexion in the left knee.  A May 2007 note shows that the Veteran had 0 to 90 degrees flexion in both the right and left knees.  He had pain past 60 degrees of flexion on the right.  A March 2008 note shows that the Veteran had 0 to 35 degrees flexion in the both the right and left knees.  X-rays of the left knee revealed patellar femoral bone on bone.  A September 2008 note shows that the Veteran had 0 to 60 degrees flexion in the right knee with pain past 60 degrees.  The Veteran had 0 to 90 degrees flexion in the left knee.  The Veteran's collateral ligament was intact.  He had negative Lachman's testing, and was tender to McMurray's testing.  

An April 2005 VA examination shows that the Veteran had complaints of instability in the right knee and lack of endurance with standing and walking; however, the Veteran had no episodes of dislocation or subluxation.  A physical examination shows that he had painful movement and was unable to do much flexion.  He tried to keep his right leg straight.  Painful movement limited his activity.  The Veteran had 30 degrees flexion which was painful from beginning to end.  He had additional limitation by pain with movement.  He was unable to do repetitive movements on examination due to severe pain.  Tenderness was present around the patella, minimally on the lateral joint line.  He had a distinct limp due to leg length discrepancy.  A bone length study was ordered.  The Veteran was noted clinically to have a one-inch change in leg length.  The Veteran was assessed with a remote right knee injury, status post surgery with residual chronic pain, limited range of movement, and mild leg length discrepancy.  A bone length examination had not been completed at the time of the April 2005 VA examination, and a search of the VA treatment records show that a bone length study was not completed. 

An October 2006 VA examination shows that the Veteran was employed as a teacher's aide.  He missed six days of work over the past six weeks due to right knee pain, right hip pain, and low back pain.  He was self-sufficient in daily activities, but limited his activities involving lifting and bending.  There was no evidence of instability in the right knee.  The Veteran had 70 degrees flexion in the right knee limited by pain, and -5 degrees extension.  The VA examiner stated that the Veteran did not have additional limitation of motion with repetitive use.   Lachman's and McMurray's tests were negative.  The Veteran's gait was antalgic with a support cane and right knee brace.  There was varus deformity of the right knee.  The knee was stable with varus/valgus testing.  The Veteran was diagnosed with residuals of a patellectomy, arthrotomy with chrondromalacia of the right knee.  

An April 2007 letter from Dr. D.H., a private physician, shows that the Veteran had giving way of the left knee and night pain.  The Veteran was noted to have severe quadriceps atrophy of the right knee.  He had moderate effusion in the left knee with full extension and 90 degrees flexion.  The Veteran had good medial and lateral stability in the left knee.  

A July 2007 VA examination shows that the Veteran additionally had the onset of left knee pain.  The Veteran had flare-ups in both knees with standing or ambulation in excess of 15 minutes causing some absenteeism.  He was slow with activities of daily living.  He used a brace on the left knee as well.  On examination, the Veteran had left knee suprapatellar swelling.  He had 90 degrees flexion and 0 degrees extension in the left knee with painful motion.  There was no change with repetitive motion.  His gait was antalgic.  The knee was stable with varus/valgus and anterior and posterior drawer testing.  The Veteran was diagnosed with left knee patellofemoral pain syndrome.  

An April 2009 VA examination shows that the Veteran only felt comfortable when the right knee was held straight.  He had pain with any bending of the knee.  He reported that he wore braces on both knees which helped prevent the knees from giving way.  The Veteran took sulindac and used methyl salicilate ointment for pain.  The Veteran was working as a medical clerk at the time of the examination.  His right hip, bilateral knees, and right great toe caused him pain with daily standing and walking.  Otherwise, it had no effect on the Veteran's usual daily activities.  The Veteran had objective evidence of pain in the knee joints even to 10 degrees of flexion on both knees.  The Veteran offered a lot of resistance; therefore, the VA examiner stated that it was difficult to evaluate true range of motion of the joints.  The Veteran had 10 degrees flexion in the right and left knees with active motion; he had 85 degrees flexion on the right and 90 degrees flexion on the left with passive motion.  The Veteran had full extension to 0 degrees.  There was no instability in either joint.  McMurray's test, Lachman's test, and anterior /posterior drawer testing were negative.  The collateral ligament was normal.  The Veteran had a slow gait with a cane, and was wearing a brace on each knee.  Repetitive motion against body weight did not decrease range of motion for function in either knee.  The Veteran was diagnosed with residuals of a right knee injury, status post patellectomy and degenerative joint disease of the left knee.  

A July 2010 VA examination noted that the Veteran had a past right knee repair with the removal or the right patella and bone fragments from the right knee, with repair of torn ligaments and tendons.  He was treated with tramadol, sulindac, capsaicin cream, acetaminophen, and steroid injections.  A physical examination shows that the Veteran had moderate instability in the medial/lateral, and anterior/posterior cruciate ligament of the right knee.  The patella had been surgically removed.  There was no meniscus abnormality.   The Veteran had 45 degrees flexion and 0 degrees extension in the right knee with objective evidence of painful motion.  He had 80 degrees flexion and 0 degrees extension in the left knee with objective evidence of painful motion.  There were no additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis.  The Veteran's right knee disability was noted to have significant effects on the Veteran's usual occupation due to decreased mobility, decreased strength, and lower extremity pain.  The Veteran had to be assigned to different duties and was not able to be on his feet for prolonged periods of time.  Pain in the right knee prevented easy movement and required the Veteran to have primarily a desk job.    

Right Knee

Medical evidence shows that the Veteran's right knee disability is characterized by chronic pain in the right knee treated with medication and injections.  The Veteran had limitation of flexion in the knee with pain.  X-ray evidence shows that the Veteran had removal of the right patella.  There was no evidence of a meniscus abnormality.  

The Veteran was assigned a 30 percent evaluation under Diagnostic Code 5257 (other impairment of the knee) for his patellectomy and arthrotomy of the right knee with chondromalacia, with symptomatology analogous severe recurrent subluxation or lateral instability in the right knee.  The Board finds that the severity of the Veteran's right knee patellectomy and arthrotomy is adequately described as analogous to severe recurrent subluxation under Diagnostic Code 5257.  A 30 percent evaluation is the maximum rating available under Diagnostic Code 5257 for other impairment of the knee.  The Board finds, therefore, that a higher evaluation is not available under that Diagnostic Code.  

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the right knee to warrant a separate evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a (2010).  

The Veteran is not shown to have evidence of removal or dislocation of semilunar cartilage to warrant a separate evaluation under Diagnostic Codes 5258 or 5259.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2010).  The Veteran's most recent July 2010 VA examination shows that there was no meniscus abnormality.
   
The Board finds that a separate 20 percent evaluation is warranted under Diagnostic Code 5260 where the Veteran is shown to have flexion of the right knee limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  The majority of the Veteran's VA examinations show that the Veteran had between 30 degrees and 70 degrees flexion in the right knee limited by painful motion.  Although an April 2009 VA examination reflects active flexion to 10 degrees, limited by pain; the Veteran had 85 degrees of passive motion in the right knee at that time; and a subsequent July 2010 VA examination shows that the Veteran had 45 degrees of active flexion in the knee.  VA treatment records show that the Veteran had between and 35 degrees and 60 degrees of flexion in the right knee limited by pain.  The Board finds, therefore, that range of motion testing completed at the time of the April 2009 VA examination does not accurately represent the Veteran's overall disability picture.  The Board finds that the Veteran's limitation of flexion of the right knee most closely approximates a 20 percent rating under Diagnostic Code 5260, with consideration of painful motion in the right knee.  The Board finds that a higher 30 percent evaluation is not warranted under Diagnostic Code 5260, where the majority of the Veteran's VA examinations and VA treatment reports show that he has more than 15 degrees active flexion in the right knee, even with consideration of painful motion.  Id.  

VA examinations and VA treatment reports show that the Veteran had full extension to 0 degrees.  The Board finds therefore, that a separate evaluation is not warranted under Diagnostic Code 5261 based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Even with consideration of functional loss due to pain and lack of endurance, limitation of extension does not approximate a 10 percent rating under Diagnostic Code 5261.


Left Knee  

Medical evidence shows that the Veteran's left knee disability is characterized by chronic pain and limitation of flexion in the knee with pain.  There was no objective evidence of recurrent subluxation or lateral instability.  

The Veteran was assigned a 10 percent evaluation under Diagnostic Code 5260 based on limitation of flexion in the left knee.  A July 2007 VA examination shows that the Veteran had 90 degrees flexion in the left knee with painful motion.  The Board notes that although an April 2009 VA examination shows that the Veteran had pain with more than 10 degrees active flexion in the left knee; the Veteran had 90 degrees flexion on the left with passive motion.  A later July 2010 VA examination shows that the Veteran had 80 degrees of active flexion in the left knee.  As the Board has discussed above, range of motion testing completed at the time of the April 2009 VA examination does not appear to accurately represent the Veteran's overall disability picture in comparison to other evidence of record.  An April 2007 letter from Dr. D.H., the Veteran's private physician, shows that the Veteran had 90 degrees flexion in the left knee.  Although a March 2008 VA treatment note reflects 35 degrees flexion in the left knee, VA treatment records dated in November 2006, May 2007 and September 2008 all show that the Veteran had 90 degrees flexion in the left knee limited by pain.  The Veteran's VA examinations show that the Veteran had 80 to 90 degrees flexion in the left knee with painful motion.  These findings are supported by findings from VA and private treatment records.  The Board notes that a 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  The Board finds, in the present case, that a higher 20 percent evaluation is not warranted; where the Veteran is not shown by the most probative evidence of record to have flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  The Board finds that even with consideration of the Veteran's functional loss due to pain, limitation of flexion in the left knee does not approximate a higher 20 percent rating under Diagnostic Code 5260 in this case.  The Board finds, therefore, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260.

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the left knee to warrant a separate evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  

The Board finds that a separate evaluation is not warranted under Diagnostic Code 5257 for other impairment of the knee based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Although the Veteran reported giving way of the left knee and instability; there was no objective evidence of recurrent subluxation or lateral instability shown on examination.  July 2007 and April 2009 VA examinations show that the knee was stable on physical examination.  McMurray's test, Lachman's test, and anterior /posterior drawer testing were negative.   An April 2007 letter from Dr. D.H. also noted that the Veteran had good medial and lateral stability in the left knee.  

The Veteran is not shown to have removal of semilunar cartilage or dislocated semilunar cartilage in the left knee, to warrant an evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2010).  

VA examinations and VA treatment reports show that the Veteran had full extension to 0 degrees.  Extension was not shown to be additionally limited due to pain or with repetitive motion.  The Board finds therefore, that a separate evaluation is not warranted under Diagnostic Code 5261 based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

3.  Right Hip

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2010).

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.  

The Board notes that Diagnostic Code 5275 for shortening of the bones of the lower extremity is also applicable in this case.  Under Diagnostic Code 5275, a 10 percent evaluation is warranted for shortening of the bones from 1 1/4 to 2 inches (3.5 centimeters to 5.1 centimeters.  A 20 percent evaluation is assigned for shortening of the bones from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters.  A Note to Diagnostic Code 5275 notes that this rating is not to be combined with other ratings for fracture or faulty union of the same extremity.

October 2006 and April 2009 VA examinations show that the Veteran's right hip disability results in chronic pain, limitation of  motion, shortening of the right leg, and an antalgic gait.  The Veteran wore shoe lifts and inserts.  

A July 2004 VA orthopedic clinic consult shows that the Veteran wore a two centimeter lift under the right foot to balance out the pelvis; however the VA physician noted that right leg actually appeared to measure three centimeters shorter.  July 2004 x-rays of the right hip show that the hip joint was minimally narrowed superiorly consistent with mild degenerative joint disease.  No fracture or dislocation was seen.

An April 2005 VA examination noted that the Veteran had a one inch change in length of the right leg measured from the anterior superior iliac spine to the medial malleolus.

An October 2006 VA examination shows that the Veteran had right hip forward flexion limited to 90 degrees and extension to 20 degrees with pain at the end of range of motion.  His right hip further exhibited 35 degrees abduction, 20 degrees adduction, and 20 degrees internal rotation.   External rotation could not be attempted by the Veteran due to a combination of pain in the right hip and knee.  There was no additional limitation of motion due to pain or with repetitive use, and there was no change in range of motion.  The right hip was tender in the posterior lateral aspect without any warmth.  

A July 2007 VA examination notes that the right leg was one inch shorter than the left.  

An April 27, 2009 VA examination shows that the Veteran had to rest after 30 to 45 minutes of standing and after 20 minutes of walking due to right hip pain.  The Veteran's right lower extremity was noted to be two inches shorter than the left.  The Veteran had pain in the right hip even to the slightest movement.  The VA examiner stated that it was noted to be difficult to evaluate true range of motion in the Veteran's joints with active range of motion.  The Veteran was able to cross his right leg over the left passively.  He had 45 degrees active flexion and 110 degrees passive flexion; 0 degrees active extension and 30 degrees passive extension; 10 degrees active adduction and 25 degrees passive adduction; 15 degrees active abduction and 45 degrees passive adduction; 10 degrees active external rotation and 50 degrees passive external rotation; and 0 degrees active internal rotation and 40 degrees passive internal rotation. 

A July 2010 VA examination included a bone length examination to verify any lower extremity inequality of length.  The Veteran's right lower extremity was measured to be two centimeters shorter than the left lower extremity, measured from the head of the femur to the distal tibia.  The Veteran had a normal hip joint.  

The Veteran is currently assigned a 10 percent evaluation under Diagnostic Code 5010 for degenerative arthritis of the right hip on the basis of painful motion where limitation of motion is otherwise noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

An October 2006 VA examination reflects 90 degrees flexion, 20 degrees extension, 35 degrees abduction, 20 degrees adduction, and 10 degrees external rotation in the right hip.  An April 27, 2009 VA examination shows that the Veteran's disability has increased in severity since his last examination.  At that time, the Veteran had only 45 degrees active flexion, 0 degrees extension, 15 degrees abduction, 10 degrees adduction, and 0 degrees external rotation in the right hip.  The Veteran had pain with all range of motion testing.   

Prior to April 27, 2007

Prior to April 27, 2009, the Veteran is not shown to have limitation of extension of the thigh to 5 degrees to warrant a compensable evaluation under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  The Veteran's VA examination reflects at least 20 degrees extension in the right hip, with pain at 20 degrees.  The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5251, even with consideration of the Veteran's functional loss due to pain.  

Prior to April 27, 2009, the Veteran is not shown to have limitation of flexion of the thigh to 45 degrees to warrant a compensable evaluation under Diagnostic Code 5252.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  The Veteran's VA examination reflects at least 90 degrees flexion in the right hip.  The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5252, even with consideration of the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that the Veteran's initial 10 percent evaluation assigned by the RO under Diagnostic Code 5010 was assigned based on objective evidence of painful motion in the right hip joint.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that prior to April 27, 2009, the assignment of a 10 percent evaluation under Diagnostic Code 5253 is more appropriate, in this case where the Veteran is shown to have limitation of rotation of the thigh, where he cannot toe out more than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  An October 2006 VA examination shows that external rotation of the thigh was limited to 10 degrees.  Because Diagnostic Code 5253 contemplates limitation of motion of the thigh; the Board finds that the Veteran may not be assigned a 10 percent evaluation on the basis of painful motion under Diagnostic Code 5010-5003, in addition to the 10 percent evaluation assigned under Diagnostic Code 5253.  In that regard, the board notes that pyramiding is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  The Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5253 where the Veteran is not shown to have abduction limited beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  The October 2006 VA examination shows that the Veteran had 35 degrees abduction in the right hip with no additional limitations due to pain.  

From April 27, 2009

From April 27, 2009, the Veteran is shown to have 0 degrees extension in the right thigh, limited by pain, such that a separate 10 percent evaluation is warranted under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  The Veteran's April 2009 VA examination shows that the Veteran had 0 degrees active extension in the right hip due to pain; though he was noted to have 30 degrees extension with passive motion.  A 10 percent evaluation is the maximum evaluation warranted under Diagnostic Code 5251.  Therefore, a higher evaluation is not warranted under this Diagnostic Code.  The Board notes that the Veteran's 10 percent evaluation under Diagnostic Code 5251 has been assigned with consideration of the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

From April 27, 2009, the Veteran is shown to have limitation of flexion of the thigh to 45 degrees, limited by pain, such that a separate 10 percent evaluation is warranted under Diagnostic Code 5252.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  The Veteran's April 2009 VA examination shows that the Veteran had 45 degrees active flexion in the right hip; though he was noted to have 110 degrees flexion with passive motion.  The Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 5252, where the Veteran is not shown to have flexion in the right hip limited to 30 degrees, even with consideration of the Veteran's functional loss due to pain.  

From April 27, 2009, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5253 where the Veteran is not shown to have abduction limited beyond 10 degrees.  Id.  The April 2009 VA examination shows that the Veteran had 15 degrees abduction with active range of motion in the right hip.  Although the Veteran was noted to have pain with all range of motion testing at the time of his April 2009 VA examination, functional loss due to pain has already been considered in assigning the Veteran's current evaluations under Diagnostic Code 5251 and 5252.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Prior to and From April 27, 2009

Prior to and from April 27, 2009, the Board has considered whether a separate compensable evaluation is warranted under other Diagnostic Codes pertaining to the hip.

The Veteran is not shown to have ankylosis or flail joint of the hip at any time during the appeals period to warrant an evaluation under Diagnostic Codes 5250 or 5254.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2010). 

The Board has also considered whether a separate evaluation is assignable under Diagnostic Code 5275 which pertains to shortening of the bones of the lower extremity.  Under Diagnostic Code 5275, a 10 percent evaluation is warranted for shortening of the bones from 1 1/4 to 2 inches (3.5 centimeters to 5.1 centimeters.  A July 2004 VA orthopedic clinic consult shows that the Veteran's right leg appeared to measure three centimeters shorter than the left.  A July 2007 VA examination notes that the right leg was one inch shorter than the left.  An April 2009 VA examination shows that the Veteran's right lower extremity was two inches shorter than the left.  A July 2010 VA examiner found that the right lower extremity was two centimeters shorter than the left lower extremity.  Medical evidence of record indicates that the Veteran's right lower extremity was between two to three centimeters shorter than the left, or one to two inches shorter than the left.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds
that prior to and from April 27, 2009, a separate 10 percent evaluation is assignable under Diagnostic Code 5275 where the Veteran is not shown to have shortening of the bones to approximately 1 1/4 inches.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).  The Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 5257 where medical evidence does not demonstrate shortening of the bones from 2 to 2 1/2 inches or 5.1 centimeters to 6.4 centimeters.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010). 

4.  Right Great Toe

The Veteran's degenerative joint disease of the right great toe is currently rated pursuant to the provisions of Diagnostic Codes 5010-5283.  38 C.F.R. § 4.97 (2010); see also 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under Diagnostic Code 5280, a maximum 10 percent evaluation is assigned for unilateral hallux valgus which is operated with resection of the metatarsal head, or for severe hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

Diagnostic Code 5281 directs that hallux rigidus, which is unilateral and severe, should be rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  

Diagnostic Code 5283 assigns a 10 percent evaluation for moderate malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).  A 20 percent is assigned for moderately severe malunion or nonunion of the tarsal or metatarsal bones.  Id.  A 30 percent evaluation is assigned for severe malunion or nonunion of the tarsal or metatarsal bones.  Id.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  Id.

Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010). 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

A June 2005 VA podiatry note shows that the Veteran had complaints of pain in the right great toe.  The Veteran was noted to have degenerative changes about the first metatarsalphalangeal joint with bony prominences visualized.  He had decreased range of motion to the right first metatarsalphalangeal joint with only two degrees dorsiflexion with the foot loaded.  X-rays from August 2004 revealed significant degenerative changes about the first metatarsalphalangeal joint of the right foot with excessive bony spurring noted. 

VA podiatry notes dated in May 2006, November 2006, April 2008 show that the Veteran continued to have complaints related to a painful right great toe joint.  The Veteran wore shoe inserts.  He had painful hallux rigidus due to significant degenerative joint disease in the first metatarsalphalangeal joint.  No other joint was painful with palpation or passive range of motion.  The Veteran was diagnosed with hallux limits/rigidis and osteoarthritis.  An October 2007 note shows that surgical options were recommended.  

A July 2007 VA examination shows that the Veteran had right great toe pain with swelling.  The Veteran had evidence of guarding in the right great toe.  He had an antalgic gait.  The Veteran was diagnosed with degenerative joint disease in the right great toe.  

An April 2009 VA examination of the right great toe shows that the Veteran reported constant pain in the toe.  He had not had surgery to the toe.  The Veteran had painful ambulation and endured pain during his occupation and usual daily activities.  He had limitation of motion and painful range of motion in the right first metatarsalphalangeal joint.  There was no swelling, tenderness, or redness.  The rest of the digits had good and asymptomatic range of motion.  The Veteran wore a heel lift in the right hoe and a shoe insert.  He walked with a cane.  There were no skin or vascular changes.  There was no evidence of hammertoes, high arch, clawfoot, or other deformity.  There was no evidence of hallux valgus.  The Veteran was diagnosed with a clinical history of hallux rigidus, severe changes of degenerative joint diseases in the first metatarsalphalangeal joint and minimal early changes in the interphalangeal joint laterally.  

Although the RO rated the Veteran pursuant to the provisions of Diagnostic Code 5010-8283; the Board finds, in the present case, that a rating under Diagnostic Code 5010-5281 is more appropriate in the present case, where the Veteran's degenerative joint disease of the right great toe is shown to result in painful hallux rigidus with limitation of motion in the metatarsalphalangeal joint. 
 
Diagnostic Code 5281 directs that hallux rigidus, which is unilateral and severe, should be rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  Under Diagnostic Code 5280, a maximum 10 percent evaluation is assigned severe hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  Prior to and from September 22, 2006, the Veteran's right great toe disability is shown by VA podiatry notes and VA examinations to result chronic pain, painful limitation of motion in the metatarsalphalangeal joint, and unilateral, painful hallux rigidus.  The Veteran's degenerative joint disease was noted to be severe in degree.  The Board finds, therefore, that both prior to and from September 22, 2006, a 10 percent rating is warranted under Diagnostic Code 5280 for hallux rigidus, rated as severe hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  

The Board finds that a separate or higher evaluation is not warranted under Diagnostic Code 5283, where the Veteran's degenerative joint disease of the right great toe is not shown to result in moderate malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).  VA X-rays revealed degenerative joint disease in the metatarsalphalangeal joint; but there was no evidence of malunion or nonunion of the tarsal or metatarsal bones noted on x-rays. 

The Board finds that the Veteran's degenerative joint disease of the right great toe is not shown to be analogous to a moderate or moderately severe foot injury to warrant a separate or higher rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  In that regard, the Veteran's degenerative joint disease of the right great toe, though shown to be severe in degree, has already been rated as analogous to hallux rigidus or severe hallux valgus under Diagnostic Code 5280.  The Veteran's VA podiatry notes and VA examinations show that the other joints of the foot were not involved.  The April 2009 VA examination shows that the rest of the digits of the right foot had good and asymptomatic range of motion.  The Board finds, therefore, that a rating is not warranted under Diagnostic Code 5284.  

A separate or higher evaluation is not available under other provisions of the diagnostic code.  The Board notes that that Diagnostic Codes 5276, 5279, and 5282 are not for application in the instant case because there has been no objective finding of flat feet, anterior metatarsalgia, or hammer toe secondary to the Veteran's right great toe disability. 

Consideration of Lay Evidence 

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his claimed disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran's lay statements in regard to the current severity of his disabilities were provided during his Board hearing, in lay statements, as well as during the course of his VA examinations and in conjunction with VA treatment.  The Board finds that the reports attesting to his pain and the severity of such, as well as his current treatment are both competent and credible.  These statements have been considered by both the VA examiners in their evaluation of the Veteran, and by the Board.  The Board notes, however, that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  The Board notes that evidence of record shows that the Veteran's employment is limited to desk jobs, or jobs which do not require periods of standing or ambulating.  The Veteran was noted to significant absenteeism at his previous employment as a teacher's aide due to his physical disabilities.  The Veteran was employed as a medical clerk at the time of his April 2009 VA examination.  His right knee disability was noted to have significant effects on the Veteran's usual occupation due to decreased mobility, decreased strength, and lower extremity pain.  The Board finds, nonetheless, that there is no persuasive evidence in the record to indicate that manifestations of the Veteran's service-connected disabilities are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The degree of the Veteran's disability has been addressed by his current ratings.  The Veteran is not shown to meet the objective criteria for a higher rating under the schedular criteria, above what has been assigned in the present decision.  Further, the Board notes that although the Veteran may be rated under the maximum rating available under a particular Diagnostic Code, such as Diagnostic Code 5257 (other impairment of the knee), the Board finds that this rating adequately addresses the severity of the Veteran's impairment and notes that higher evaluations or separate evaluations are contemplated under other potentially applicable Diagnostic Codes, and ratings under other applicable Diagnostic Code have been considered by the Board as discussed above.  The Board finds that the Veteran's symptoms and the severity of his symptoms are contemplated by his current ratings and the Veteran is not shown to exhibit other related symptoms which would put him outside of the governing norms.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  What the evidence in this case does not show is that manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) for an increased rating is not warranted in this case.  

C.  Conclusion 

The preponderance of the evidence is against finding that the Veteran's lumbosacral muscular strain warrants a higher rating evaluation.  

The preponderance of the evidence is against finding that the Veteran's patellectomy and arthrotomy of the right knee with chondromalacia warrants a higher rating evaluation based on recurrent subluxation or lateral instability.  The Board concludes that the evidence supports a separate 20 percent rating for a patellectomy and arthrotomy of the right knee with chondromalacia, based on limitation of motion.

The preponderance of the evidence is against finding that the Veteran's patellofemoral pain syndrome of the left knee warrants a higher rating evaluation.

Prior to April 27, 2009, the preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the right hip warrants a higher rating evaluation based on limitation of motion.  Prior to and from April 27, 2009, the Board concludes that the evidence supports a separate 10 percent rating for degenerative arthritis of the right hip based on shortening of the bones.  From April 27, 2009, the preponderance of the evidence is against finding that degenerative arthritis of the right hip warrants a higher rating based on impairment of the thigh.  From April 27, 2009, the Board concludes that the evidence supports a separate 10 percent rating for degenerative arthritis of the right hip based on limitation of extension.  From April 27, 2009, the Board concludes that the evidence supports a separate 10 percent rating for degenerative arthritis of the right hip based on limitation of flexion.

The Board concludes that the evidence supports 10 percent evaluation for degenerative joint disease of the right great toe for the entire appeals period.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

An increased evaluation, in excess of 20 percent, for lumbosacral muscular strain is denied. 

An increased evaluation, in excess of 30 percent, for patellectomy and arthrotomy of the right knee with chondromalacia, based on recurrent subluxation or lateral instability, is denied. 

A separate 20 percent rating, but no more, is granted for a patellectomy and arthrotomy of the right knee with chondromalacia, based on limitation of motion, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied. 

Prior to April 27, 2009, an initial evaluation in excess of 10 percent for degenerative arthritis of the right hip is denied.

Since the initial grant of service connection, a separate 10 percent rating, but no more, is granted for degenerative arthritis of the right hip based on shortening of the bones, subject to the law and regulations governing the payment of monetary benefits.

From April 27, 2009, an evaluation in excess of 10 percent for degenerative arthritis of the right hip, based on impairment of the thigh, is denied.

From April 27, 2009, a separate 10 percent rating, but no more, is granted for degenerative arthritis of the right hip, based on limitation of extension, subject to the law and regulations governing the payment of monetary benefits.

From April 27, 2009, a separate 10 percent evaluation, but no more, is granted for degenerative arthritis of the right hip, based on limitation of flexion, subject to the law and regulations governing the payment of monetary benefits.

Prior to September 22, 2006, a 10 percent evaluation, but no more, is granted for degenerative joint disease of the right great toe subject to the law and regulations governing the payment of monetary benefits.

Since September 22, 2006, an evaluation in excess of 10 percent for degenerative joint disease of the right great toe is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


